              Case 2:19-cv-04521-MTL Document 78 Filed 04/30/20 Page 1 of 2



 1   Thomas M. Klein (SBN 010954)
     C. Megan Fischer (SBN 019828)
 2   Briana L. Campbell (SBN 034225)
     KLEIN THOMAS & LEE
 3   340 East Palm Lane, Suite A310
     Phoenix, Arizona 85004
 4   Tel: (602) 935-8300
     tom.klein@kleinthomaslaw.com
 5   megan.fischer@kleinthomaslaw.com
     briana.campbell@kleinthomaslaw.com
 6
     Attorneys for Defendant FCA US LLC
 7
 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF ARIZONA
10   Francisco Zavala, an individual,
                                                       No. 2:19-CV-04521-PHX-MTL
11                        Plaintiff,
                                                       NOTICE OF SETTLEMENT
12   v.
13   FCA US LLC, a Delaware limited liability
     company,
14
                          Defendant.
15
16
17          Defendant FCA US LLC, by and through undersigned counsel, hereby gives notice that it

18   has reached a settlement with Plaintiff Francisco Zavala of all claims in this action. The parties will

19   file a stipulation and order of dismissal with prejudice in the near future.

20          Request is hereby made that any calendared events be vacated.

21          Dated this 30th day of April, 2019.
22                                              KLEIN THOMAS & LEE
23
24                                              By: /s/ C. MeganFischer
                                                    Thomas M. Klein
25                                                  C. Megan Fischer
                                                    Briana L. Campbell
26                                                  Attorneys for Defendant FCA US LLC
27
28
              Case 2:19-cv-04521-MTL Document 78 Filed 04/30/20 Page 2 of 2




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on the 30th day of April, 2020, I caused the attached NOTICE OF
3    SETTLEMENT to be electronically transmitted to the Clerk's Office using the CM/ECF System for
4    filing and service to the following CM/ECF registrants:
5    G. Lynn Shumway
     SHUMWAY LAW PLLC
6    4647 N. 32nd St., Ste. 230
     Phoenix, AZ 85018
7    shumway@carsafetylaw.com
8    Brent Ghelfi
     GHELFI LAW GROUP, PLLC
9    4647 N. 32nd St., Ste. 230
     Phoenix, AZ 85018
10   brentghelfi@ghelfilawgroup.com
11   Thomas A. Burnett
     BURNETT LAW OFFICE, PLC
12   1744 S. Val Vista Dr., Ste. 208
     Mesa, AZ 85204
13   tom@burnettlawaz.com
14   Attorneys for Plaintiff
15
     /s/ D. Schwartz
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
